PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hamilton et al.
Application No. 13/625,312
Filed: 24 Sep 2012
For: MULTIFUNCTIONAL MANUFACTURING PLATFORM AND METHOD OF USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed June 30, 2021, requesting revival of the above-identified application. Since petitioner argues the application is not abandoned because the Office should have charged the appeal forwarding fee based on an authorization to charge applicant’s deposit account found in the Appeal Brief, filed June 25, 2020, the correspondence will also be treated under 37 CFR 1.181 as a petition to withdraw the holding of abandonment.

The constructive petition under 37 CFR 1.181, filed June 30, 2021, to withdraw the holding of abandonment is DISMISSED. 

The petition under 37 CFR 1.137(a), filed June 30, 2021, is GRANTED.

A Notice of Appeal was filed on December 11, 2018. An Appeal Brief was filed on June 25, 2020. An Examiner’s Answer was mailed on November 17, 2020. A Communication Re:  Appeal was mailed on March 1, 20221. The Communication Re:  Appeal states the appeal is dismissed because applicant failed to pay the appeal forwarding fee in a timely manner. The Office mailed a Notice of Abandonment on April 30, 2021 because no claims had been allowed and the appeal forwarding fee had not been timely paid.

Applicant argues the application is not abandoned because the Office should have charged the appeal forwarding fee based on an authorization to charge fees to a deposit account in the June 25, 2020 Appeal Brief.

The Office does not concur. The appeal forwarding fee was not paid in a timely manner. Effective March 19, 2013, the appeal fees were restructured to require an appeal forwarding fee to forward the appeal including the appellant's brief and examiner's answer to the PTAB. See 37 CFR 41.45 and 78 Fed. Reg. 4212 (Jan. 18, 2013).

37 CFR 41.45 Appeal forwarding fee states:



(b) 	Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 37 CFR 41.20(b)(4)  within the period specified in paragraph (a) of this section, the appeal will stand dismissed.

The language of 37 CFR 41.45(a) is clear that the appellant must pay the appeal forwarding fee within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181  of this chapter to designate a new ground of rejection in an examiner's answer.

In this case, the appeal forwarding fee was not paid within two months of the November 17, 2020 mail date of the Examiner’s Answer, as is required by 37 CFR 41.45(a). It is not possible to pre-pay an appeal forwarding fee. It must be paid within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181  of this chapter to designate a new ground of rejection in an examiner's answer. The June 25, 2020 Appeal Brief authorized the Office to charge any additional fees due in connection with the filing to a deposit account. However, no fees were due in connection with the filing of the June 25, 2020 Appeal Brief. 

The mailing of the Examiner’s Answer on November 17, 2020 triggered the requirement and time period to pay the appeal forwarding fee. Extensions of time under 37 CFR 1.136(a)  are not permitted when filing the appeal forwarding fee 37 CFR 41.45(c). The appeal forwarding fee was not paid until March 25, 2021, which was well after the Tuesday, January 19, 2021 due date for payment of the appeal forwarding fee.

In light of the above, it is inappropriate to withdraw the holding of abandonment. The petition under 37 CFR 1.181 is dismissed.

Turning to the petition under 37 CFR 1.181:  The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $1180 appeal forwarding fee; (2) the $1050 petition fee, and (3) a proper statement of unintentional delay.  

Regarding fees:  Applicant paid two $1180 appeal forwarding fees. The second $1180 payment, submitted on June 30, 2021, has been refunded in the manner in which it was paid.  Pursuant to petitioner’s authorization, deposit account no.50-5964 has been charged the $1050 Rule 137(a) petition fee.

Technology Center G.A.U. 1744 will be informed of this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET